UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 16, 2007 (October 10, 2007) TENNESSEE COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) TENNESSEE 000-51281 62-1815881 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 381 Mallory Station Road, Suite 207 Franklin, Tennessee 37067 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 599-2274 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On October 10, 2007, Tennessee Commerce Bancorp, Inc. (the “Company”) received a Staff Determination Letter from The Nasdaq Stock Market (“Nasdaq”) indicating that the Company is not in compliance with Nasdaq Marketplace Rules 4350(c)(3)(A) and (B), 4330 and 4300. The Company has filed a notice of appeal and requested a hearing before a Nasdaq Listings Qualifications Panel to review the Staff Determination. In compliance with Nasdaq Marketplace Rule 4804(b), the Company issued the press release that is attached as Exhibit 99.1 to this Current Report on Form8-K, which is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit 99.1 Press release issued October 16, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TENNESSEE COMMERCE BANCORP, INC. Date: October 16, 2007 By: /s/George W. Fort George W. Fort Chief Financial Officer EXHIBIT INDEX Exhibit Description 99.1 Press release issued October 16, 2007
